This is an appeal from a judgment entered in favor of defendants in an action brought by plaintiffs to recover damages for an alleged breach of contract to keep the rental for certain premises paid to the landlord, with consequent damages arising from loss of rent from subtenants. [1] The action has for its basis a certain contract entered into between Oliver Kehrlein, Emil Kehrlein, and Emil Kehrlein, Jr., on the one hand and George W. Tatterson, J.M. Maurer, and L.B. Gross on the other, dated September 28, 1923, concerning the sale *Page 798 
and purchase of stock in The Franklin Amusement Corporation.
The questions presented here are passed upon in the action in which George W. Tatterson et al. are plaintiffs and respondents and Oliver Kehrlein et al. are defendants and appellants, ante,
p. 34 [263 P. 285], and on the authority of that case the judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred.
A petition by appellants to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 23, 1928.
All the Justices present concurred.